 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   JUAN GUZMAN,                  )      NO. SA CV 18-1599-R(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )            JUDGMENT
                                   )
14   SUPERIOR COURT OF CALIFORNIA, )
     ETC., ET AL.,                 )
15                                 )
                    Respondents.   )
16                                 )
     ______________________________)
17

18        Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,

20

21        IT IS ADJUDGED that the Petition is denied and dismissed without

22   prejudice.

23

24        DATED: January 24, 2019.

25

26                                   _______________________________
                                               MANUEL L. REAL
27                                     UNITED STATES DISTRICT JUDGE

28
